     Case 3:19-cv-02771-B Document 2 Filed 11/20/19                    Page 1 of 2 PageID 28



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                       )
WILLIAM D. REINHARDT, Individually                     )
and On Behalf of All Others Similarly                  ) Case No. 3:19-cv-2771
Situated,                                              )
                                                       )
                                      Plaintiff,       )
                                                       )
                                                       )
                         v.                            )
                                                       )
ENERGY TRANSFER LP, KELCY L.                           )
WARREN, JOHN W. MCREYNOLDS, and                        )
                                                       )
THOMAS E. LONG,                                        )
                                                       )
                                   Defendants.         )
                                                       )

                        CERTIFICATE OF INTERESTED PERSONS

       1.      Pursuant to Fed. R. Civ. P. 7.1, Plaintiff William D. Reinhardt (“Plaintiff”)

provided the following information:

       2.      Plaintiff is an individual and, therefore, has no parent corporation or publicly held

corporation that owns 10% or more of their stock.

       3.      A complete list of all persons, associations of persons, firms, partnerships,

corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal

entities that are financially interested in the outcome of the case:

       Energy Transfer LP

       Kelcy L. Warren

       John W. McReynolds

       Thomas E. Long




                                                   1
    Case 3:19-cv-02771-B Document 2 Filed 11/20/19     Page 2 of 2 PageID 29



Dated: November 20, 2019                  Respectfully submitted,

                                          /s/ Willie C. Briscoe
                                          WILLIE C. BRISCOE
                                          State Bar Number 24001788
                                          THE BRISCOE LAW FIRM, PLLC
                                          12700 Park Central Drive, Suite 520
                                          Dallas, TX 75251
                                          Telephone: 972-521-6868
                                          Facsimile: 281-254-7789
                                          wbriscoe@thebriscoelawfirm.com

                                          POMERANTZ LLP
                                          Jeremy A. Lieberman
                                          J. Alexander Hood II
                                          600 Third Avenue, 20th Floor
                                          New York, New York 10016
                                          Telephone: (212) 661-1100
                                          Facsimile: (212) 661-8665
                                          Email: jalieberman@pomlaw.com
                                          Email: ahood@pomlaw.com

                                          POMERANTZ LLP
                                          Patrick V. Dahlstrom
                                          10 South La Salle Street, Suite 3505
                                          Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
                                          Facsimile: (312) 377-1184
                                          Email: pdahlstrom@pomlaw.com

                                          Attorneys for Plaintiff




                                      2
